Citation Nr: 1135885	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic tension and headaches, claimed as due to head trauma during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2008 and December 2010, the Board remanded this case for further evidentiary development.  Specifically, the Veteran was to be provided with corrective VCAA notice, and an addendum to the December 2008 VA examination was to be obtained that adequately considered the Veteran's lay statements pertaining to the onset of his tension and headaches which he claims are related to his military service.  The requested development was completed and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a superficial scar on the Veteran's head has been raised by the record (See February 2005 VA treatment record and December 2008 VA examination), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The only medical opinions to address the etiology of the Veteran's chronic tension and headaches, claimed as due to head trauma during service, weigh against a finding of any relationship between the claimed disability and the Veteran's service.
CONCLUSION OF LAW

The criteria for establishing service connection for chronic tension and headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in February 2005, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In accordance with the Board's September 2008 remand, an additional letter dated in October 2008 further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was readjudicated in November 2009 and June 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including records from the Social Security Administration (SSA), service treatment records, post service VA treatment records, a VA examination report, a VA examination report addendum, and lay statements from the Veteran and his wife. 

In addition, the Veteran was afforded a VA Cranial Nerves examination in December 2008 and an additional VA medical opinion/addendum was obtained in December 2010 to assure that the Veteran's lay statements pertaining to the onset of his chronic tension headaches were given adequate consideration.  The Board finds that the VA examination, in combination to the addendum/opinion are adequate to allow proper adjudication of the issue on appeal.  The December 2008 VA examiner conducted a complete examination and both the December 2008 VA examiner and the December 2010 VA physician recorded all findings considered relevant under the applicable laws and regulations and considered the full history of the disability on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Veteran contends that his chronic tension and headaches are due to head trauma sustained in a November 1973 incident when a piece of glass fell from the ceiling or window sill and lacerated the top of his head.  Specifically, the Veteran asserts that he has experienced chronic tension and migraine headaches since that incident.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Turning to the evidence, the Veteran's service treatment records show that in November 1973, he was treated for a laceration on the top of his head and over his left eye which required stitches.  Significantly, the service treatment records otherwise do not show any complaints or treatment for headaches.  Indeed, a January 1974 Discharge Examination shows that the Veteran's head, face, neck, and scalp were normal, and following a review of his health records, there were no defects or diagnoses noted.

Post service VA treatment records show that the Veteran first sought treatment for headaches in June 1998, whereby he reported experiencing "similar headaches" for the last 20 years.  On the other hand, a July 1998 VA treatment record shows that the Veteran reported a one year history of migraine headaches, and on a separate occasion, he reported having headaches for a number of years, and one year prior, his headaches worsened with his divorce and the death of his son. 

In contrast, VA treatment records from 1999 show a history of chronic tension headaches with an onset in 1994.  In addition, an August CT scan of the brain revealed lunar infarcts in the right basal ganglia and right pons.  Significantly, a September 1999 VA treatment record states that such findings were most likely related to the Veteran's diagnosed hypertension.  

In September 2003, a CT scan of the head was performed due to worsening head pain and showed a diagnostic impression of leukodystrophy of unknown exact etiology.  

In 2004, a March VA treatment record shows continued complaints of headaches and noted a reported history of old head trauma, followed by surgery.  A May 2004 VA neurological consultation showed a diagnosis of chronic tension type headaches.  

In January and February 2005, the Veteran submitted a statements indicating that he sustained a head injury during service between 1973 and 1974 and he sought treatment for it at a dispensary in Germany.  He further stated that after service, he began receiving VA treatment for his chronic headaches in October 1997 at the Miami VA Hospital.  

A February 2005 VA treatment record shows that the Veteran reported a 2 month history of off and on shooting pain to the scar tissue of the left anterior parietal, secondary to old trauma.  Such pain was diagnosed as neuritis to the scalp.  

In May 2005, the Veteran's Notice of Disagreement stated that his headaches began to worsen in 1992 and that he did not receive treatment for his headaches until 1998 because he did not know where to go for medical attention.

In August 2005, the Veteran's VA Form 9 stated that he received VA non service-connected pension benefits for his chronic headaches from March 1999 to September 2003 when be began collecting disability benefits from the SSA.  

Accordingly, in January 2006, the Veteran's SSA records were associated with the claims folder.  Such records show that in an August 2002 SSA Disability Report, he reported a past head injury and he stated that frequent headaches first began to bother him in January 1995.  In addition, a November 2002 SSA Daily Functioning Questionnaire showed reports of daily head pain for the last 6 years.  

In October 2008, the Veteran and his wife submitted statements concerning the Veteran's in-service head injury and his continuous headaches since prior to when their relationship began in 2002.

In accordance with the Board's September 2008 remand directives, the Veteran was afforded a VA Cranial Nerves examination in December 2008.  The claims file was reviewed and the Veteran's in-service head injury was noted.  The examiner also noted that the Veteran's service treatment records showed no further complaints of headaches during service or until 1998, more than 20 years after service.  The Veteran reported that his in-service head injury occurred when a two inch piece of glass fell from a window sill and lacerated his head, requiring stitches.  Significantly, he reported that his headaches began in 1998 and had worsened since then.  His symptoms included constant throbbing, tingling, and numbness at the scar.  A physical examination revealed a scar which was barely visible on the Veteran's head which measured 2 centimeters by .1 centimeter.  The scar was tender, numb, flat, smooth, and hyper pigmented without evidence of adherence, breakdown or ulceration, elevation or depression, tissue loss, edema or keloid, disfigurement, or limitation of function due to the scar.  Diagnostic testing included a CT scan of the brain which revealed normal gray and white matter, a normal sized ventricular system, clear intra and extra axial spaces, and a normal bony calvarium.  The examiner diagnosed a history of laceration to the left side of the head with a well healed scar with paresthesias.  The examiner opined that the Veteran's chronic tension and migraine headaches were not a result of the in-service head laceration because his complaints of headaches did not begin until 1998, more than 20 years after service.  

In accordance with the Board's December 2010 remand directives, an additional VA medical addendum/opinion was obtained in December 2010 to assure that the Veteran's lay statements concerning the onset of his chronic tension headaches were considered in forming an opinion as to the etiology of the claimed condition.  The claims folder was reviewed and the physician noted the November 1973 sutured laceration to the forehead without further complaints of headaches or suture site pain during service.  The examiner also noted the Veteran's report in a 2003 VA treatment record that he was struck in the head with a javelin during service, however, there were no service treatment records documenting that incident.  In regards to the Veteran's post service VA treatment records, the physician noted the aforementioned abnormal findings of the August 1998 CT scan and stated that a September 1999 VA treatment record indicates that such abnormal findings were due to the Veteran's high blood pressure.  In that regard, the VA physician pointed out that VA office visits for headaches showed the presence of elevated blood pressures during each episode.  The examiner also noted that the September 1999 VA treatment record showed that the Veteran dated the onset of his headaches in 1994. 
The physician further noted that SSA records revealed that the Veteran dated the onset of his headaches in 1995, and on a separate occasion, he reported that they were present before 1995 and stated that they worsened in 1992.

In light of the evidence noted above, the December 2010 VA physician opined that the Veteran's chronic tension headaches are not caused by or a result of the left forehead laceration that required sutures in November 1973 because there is no further medical documentation of headaches or pain at the injury site during service.  Moreover, the physician stated that there is no evidence that the Veteran sought treatment for his headaches until 1998.  On the other hand, in light of the August 1999 abnormal CT scan findings, the physician stated that the Veteran's history of uncontrolled blood pressure would be the most likely cause of his chronic recurrent headaches.  Finally, the physician stated that he was not aware of any case of tension or migraine headaches developing 19 or more years after an injury of the nature reported by the Veteran.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that service connection for chronic tension headaches is not warranted on any basis.  

At the outset, the Board acknowledges that in its December 2010 remand, it has already been conceded that the Veteran's service treatment records are consistent with his reports of a head injury sustained during service.  In addition, the Board has also conceded that the Veteran is competent to report continuity of symptoms of chronic tension headaches since service because doing so only requires personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, as demonstrated by the evidence outlined above, a review of the Veteran's post service VA treatment and SSA records reveals conflicting reports concerning the onset of the Veteran's tension headaches.  

Specifically, while the Veteran's December 2004 claim for service connection asserts that his headaches began in November 1973 when he sustained a head injury during service and have continued ever since, his post service VA treatment records date the onset of his tension headaches anywhere from 1978 (3 years following discharge) to 1994.  In addition, a review of the SSA records show that the Veteran's own self-reports date the onset of his tension headaches between January 1995 and 1996.  Moreover, the Veteran's service treatment records reveal no complaints of or treatment for headaches or pain at the November 1973 suture sight from that time through his discharge over 1 year later.  Indeed, the Veteran did not seek treatment for his tension headaches until June 1998, whereby he complained of a severe headache and stated that he has had "similar headaches" for the last 20 years.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Accordingly, upon review of the record as a whole, the Board finds that the Veteran's inconsistent statements, the lack of any mention of headaches in the service treatment records, and the 23 year period of time between discharge and when the Veteran sought treatment for tension headaches, render the Veteran's current contentions pertaining to the onset of his headaches to be unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, a significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran may be facts that the Board can consider and weigh against a veteran's lay evidence); See also Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, in light of the aforementioned inconsistencies in the Veteran's statements regarding the onset of his tension headaches, and in alleging or implying continuity of symptoms, the Board finds that such statements are not credible.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  

In addition, the competent medical evidence of record fails to link the Veteran's current diagnosis of chronic tension headaches to his military service and the reported in-service head injury.  In this regard, a veteran seeking disability benefits must establish not only the existence of a current disability but he must also establish the presence of an injury or event service, as well as an etiological connection between his military service or a service-connected disability and the current disability.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000).  Presently there is no competent and credible evidence of a nexus between the Veteran's current chronic tension headaches and any incident of his military service.  On the contrary, the only medical opinions weigh against the claim.  Accordingly, the preponderance of the evidence is against the claim and service connection is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for tension and headaches, claimed as due to head trauma during service, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


